ACCEPTED
                                                                                                    03-14-00819-cv
                                                                                                           4426796
                                                                                          THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                                3/9/2015 4:11:16 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
                                      NO. 03-14-00819-CV

                                                                                 FILED IN
                           IN THE COURT OF APPEALS FOR THE                3rd COURT OF APPEALS
                           THIRD COURT OF APPEALS DISTRICT                    AUSTIN, TEXAS
                                    AUSTIN, TEXAS                         3/9/2015 4:11:16 PM
                                                                            JEFFREY D. KYLE
                                                                                  Clerk
                                          Judy Weirich

                                                v.

                             IESI Corp. and Southside Wrecker, Inc.


                APPELLANT’S MOTION FOR EXTENSION OF TIME TO
                          FILE BRIEF OF APPELLANT


TO THE HONORABLE COURT OF APPEALS:

       Appellant Judy Weirich, respectfully present this motion to extend time to file her brief

pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d). In support of her motion, Appellant would show

the Court as follows:

                                                I.

       This Court received the clerk’s record on February 4, 2015. This Court received the

court reporter’s record on February 5, 2015.

                                                II.

       Appellant requests an additional 30 days from March 9, 2015, or up to and including

April 8, 2015 within which to file the brief.   This extension is necessary because the following

matters have prevented the completion of the brief and/or will preclude the undersigned from

doing so sooner than March 9, 2015:


           Personal and business commitments of Appellant’s counsel which prohibited counsel

           from preparing the brief within the deadline.

                                           Page 1 of 3
       For this reason, the undersigned did not complete the Appellant’s brief by its current due

date and respectfully requests an additional 30 days from March 9, 2015 within which to do so.

The extension is not sought only for delay, but so that justice can be done.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that the

Court grant her motion for extension of time in which to file her brief, extend the current March

9, 2015 deadline 30 days from the date of filing this appeal, up to and including April 8, 2015

and that the Court grant such other and further relief to which Appellant may show herself to be

justly and equitably entitled.


                                              Respectfully submitted,


                                              ZACHARY P. HUDLER, P.C.

                                              By: /S/ Zachary P. Hudler
                                                  Zachary P. Hudler
                                                      Zachary P. Hudler
                                                      State Bar No. 24032318
                                                      P.O. Box 1728
                                                      100 E. Pecan Street, Suite One
                                                      Johnson City, Texas 78636
                                                      830.868.7651 (Telephone)
                                                      830.868.7636 (Facsimile)

                                                     ATTORNEY FOR APPELLANT




                                            Page 2 of 3
                             CERTIFICATE OF CONFERENCE

       I hereby certify that Counsel for Appellant attempted to confer with IESI Corp.’s attorney
Vaughan Waters by telephone, on March 9, 2015 regarding the merits of this Motion but was
unable to reach him. Counsel for Appellant conferred with George Petras, counsel for Southside
Wrecker, Inc. and he stated that he was not opposed to this request. This motion is being
presented for the court’s consideration.



                                                    /S/ Zachary P. Hudler
                                                     Zachary P. Hudler


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been sent to counsel listed below in the
following manner on this the 9th day of March, 2015.

VIA E-SERVICE
Mr. George J. Petras IV
The Petras Law Firm
1504 San Antonio Street
Austin, Texas 78701
Attorney for Southside Wrecker, Inc.
gpetras@petraslawfirm.com


VIA E-SERVICE
Mr. Vaughan Waters
Thorton, Biechlin, Segrato, Reynolds & Guerra, L.C.
100 N.E. Loop 410
San Antonio, Texas 78216
Attorneys for IESI Corporation
vwaters@thortonfirm.com



                                            _/S/ Zachary P. Hudler
                                            Zachary P. Hudler




                                          Page 3 of 3